           Case 3:16-md-02741-VC Document 2820 Filed 02/26/19 Page 1 of 2



 1 ANDRUS WAGSTAFF, PC
   Aimee H. Wagstaff (SBN 278480)
 2 Aimee.wagstaff@andruswagstff.com
   David J. Wool (SBN 324124)
 3 David.Wool@andruswagstaff.com
   7171 W. Alaska Drive
 4 Lakewood, CO 80226
   Telephone: 303-376-6360
 5
   MOORE LAW GROUP, PLLC
 6 Jennifer A. Moore (SBN 206779)
   jennifer@moorelawgroup.com
 7 1473 South 4th Street
   Louisville, KY 40208
 8 Telephone: 502-717-4080

 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
   IN RE: ROUNDUP PRODUCTS                             )   MDL No. 2741
12 LIABILITY LITIGATION                                )   Case No. 16-md-02741-VC
                                                       )
13 THIS DOCUMENT RELATES TO:                           )   JOINT STIPULATION ON EXPERT
                                                       )   COMPENSATION
14                                                     )
                                                       )
15 HARDEMAN v. MONSANTO                                )
   COMPANY,                                            )
16 Case No: 3:16-cv-00525-VC                           )
   _________________________________________
17

18         TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

19         The parties, Edwin Hardeman and Monsanto Company, by counsel, stipulate that their experts
20 have been paid a significant amount for their time in accordance with normal and customary rates.

21
           HAVE SEEN AND AGREED TO:
22
           MOORE LAW GROUP, PLLC
23
           By: /s/ Jennifer A. Moore
24         Jennifer A. Moore (SBN 206779)
           jennifer@moorelawgroup.com
25         1473 South 4th Street
26         Louisville, KY 40208
           Telephone: 502-717-4080
27

28

     JOINT STIPULATION ON EXPERT                                            Case No: 3:16-cv-00525-VC
     COMPENSATION
          Case 3:16-md-02741-VC Document 2820 Filed 02/26/19 Page 2 of 2



          ANDRUS WAGSTAFF, PC
 1        Aimee H. Wagstaff (SBN 278480)
          Aimee.wagstaff@andruswagstff.com
 2        David J. Wool (SBN 324124)
          David.Wool@andruswagstaff.com
 3        7171 W. Alaska Drive
          Lakewood, CO 80226
 4        Telephone: 303-376-6360
 5        Co-counsel for Plaintiff
 6        WILKINSON WALSH + ESKOVITZ LLP
 7        By: /s/ Brian L. Stekloff (with permission)
          Brian L. Stekloff (pro hac vice)
 8        bstekloff@wilkinsonwalsh.com
 9        Rakesh Kilaru (pro hac vice)
          rkilaru@wilkinsonwalsh.com
10        2001 M St. NW, 10th Floor
          Washington, DC 20036
11        Telephone: 202-847-4030
12
          HOLLINGSWORTH LLP
13        Joe G. Hollingsworth (pro hac vice)
          jhollingsworth@hollingsworthllp.com
14        Eric G. Lasker (pro hac vice)
          elasker@hollingsworthllp.com
15        1350 I Street, N.W.
          Washington, DC 20005
16
          Telephone: 202-898-5800
17
          ARNOLD & PORTER KAYE SCHOLER
18        Pamela Yates (CA Bar No. 137440)
          Pamela.Yates@arnoldporter.com
19        777 South Figueroa St., 44th Floor
          Los Angeles, CA 90017
20
          Telephone: 213-243-4178
21
          COVINGTON & BURLING LLP
22        Michael X. Imbroscio (pro hac vice)
          mimbroscio@cov.com
23        One City Center
24        850 10th Street NW
          Washington, DC 20001
25        Telephone: 202-662-6000

26
27

28

     JOINT STIPULATION ON EXPERT                              Case No: 3:16-cv-00525-VC
     COMPENSATION
